Exhibit 10.3

 

LOGO [g113881ex10_3logo.jpg]

February 26, 2016

ACREFI Management, LLC

9 West 57th Street, 43rd Floor

New York, New York 10019

Attention: Jessica Lomm

ACREFI Operating, LLC

9 West 57th Street, 43rd Floor

New York, New York 10019

Attention: Stuart A. Rothstein

Dear Sirs:

Reference is hereby made to that certain Management Agreement, dated as of
September 29, 2009 (as amended or modified from time to time, the “ARI
Management Agreement”), by and among Apollo Commercial Real Estate Finance, Inc.
(the “Company”), ACREFI Operating, LLC and ACREFI Manager, LLC (the “ACREFI
Manager”) and that certain Management Agreement, dated as of July 27, 2011 (as
amended or modified from time to time, the “AMTG Management Agreement”), by and
among Apollo Residential Mortgage, Inc. (“AMTG”), ARM Operating, LLC and ARM
Manager, LLC (the “ARM Manager”).

On or about the date hereof, the Company intends to enter into an Agreement and
Plan of Merger by and among the Company, Arrow Merger Sub, Inc., a wholly-owned
subsidiary of the Company (“Merger Sub”), and AMTG (the “Merger Agreement”),
pursuant to which (subject to the terms and conditions thereof), (i) Merger Sub
shall be merged with and into AMTG, with AMTG as the surviving entity in such
merger, and (ii) promptly thereafter, AMTG shall be merged with and into the
Company, with the Company as the surviving entity in such merger (such mergers,
the “Mergers”). Capitalized terms used but not defined herein have the meanings
set forth in the ARI Management Agreement.

In connection with the Company’s entry into the Merger Agreement, the Company
has requested that the ACREFI Manager enter into this letter agreement to set
forth certain agreements and understandings between the Company and the ACREFI
Manager. Intending to be legally bound hereby, the ACREFI Manager hereby
acknowledges and irrevocably agrees as follows:

1. Upon the closing of the Mergers, the AMTG Management Agreement shall be
assigned to the Company as a successor organization to AMTG in accordance with
Section 14(a) of the AMTG Management Agreement (the “Assignment”). Under the
terms of the AMTG Management Agreement, following the Assignment, the Company
will be bound by the AMTG Management Agreement.

2. The parties agree that with effect from the date on which the Mergers become
effective, an amount calculated in accordance with Schedule A hereto will be
added to Stockholders’ Equity for purposes of calculating the Base Management
Fee (as defined in the ARI Management Agreement) due to the ACREFI Manager under
the ARI Management Agreement. The parties further agree that from and after the
consummation of the Mergers, on each occasion on which the Company (as



--------------------------------------------------------------------------------

successor in interest to AMTG) is required, pursuant to the terms of the AMTG
Management Agreement, to pay to ARM Manager the Base Management Fee provided for
in the AMTG Management Agreement with respect to the calendar quarter then most
recently ended, (to the extent actually paid or payable, the “ARM Base
Management Fee Amount”), each such ARM Base Management Fee Amount shall offset,
and thereby reduce (but not below zero), the Company’s obligation to pay the
Base Management Fee provided for in the ARI Management Agreement with respect to
the same calendar quarter.

3. Until the closing of the Mergers or earlier termination of the Merger
Agreement in accordance with its terms, the ACREFI Manager shall perform (or
cause to be performed) such services and activities, for or on behalf of the
Company, and as reasonably requested by the Company or its representatives, as
may be necessary or appropriate to enable the Company to consummate the Mergers
and the other transactions contemplated by the Merger Agreement in accordance
with the terms thereof, including without limitation assisting the Company and
its Subsidiaries and their respective representatives, agents and advisors in
performing and complying with the Company’s obligations under the Merger
Agreement.

4. In consideration of the services provided and to be provided by the ACREFI
Manager and its affiliates prior to and after the date of this letter agreement
in respect of the Mergers and the other actions contemplated pursuant to the
Merger Agreement, in addition to any amounts otherwise payable under the ARI
Management Agreement, the Company shall pay to the ACREFI Manager an amount
equal to $150,000 per month on the first business day of each calendar month
occurring after the date hereof and continuing until the consummation of the
Mergers; provided, however, that in no event shall the Company pay an aggregate
amount to the ACREFI Manager pursuant to this letter agreement in excess of
$500,000.

This letter agreement and the rights and obligations of the parties under this
letter agreement shall be governed by, and construed and interpreted in
accordance with, the law of the State of New York without regard to conflicts of
law principles to the contrary.

The parties hereto agree that monetary damages would not be adequate
compensation for any loss incurred by reason of a breach by any of them of the
provisions of this letter agreement and each hereby agrees to waive the defense
in any action for specific performance that a remedy at law would be adequate.

The terms of this letter agreement shall be binding upon, and inure to the
benefit of, the parties hereto and their respective legal representatives,
successors and permitted assigns. Nothing in this letter agreement, whether
express or implied, shall be construed to give any Person (other than the
parties hereto and their respective successors and permitted assigns) any legal
or equitable right, remedy or claim under or in respect of this letter agreement
or any provisions contained herein, as a third party beneficiary or
otherwise. No supplement, modification, waiver or amendment of this letter
agreement shall be binding with respect to any party hereto unless the same
shall be in writing and duly executed by such party.

This letter agreement may be executed in any number of counterparts, each of
which shall be deemed to be an original as against any party whose signature
appears thereon, and all of which shall together constitute one and the same
instrument. This letter agreement shall become binding when one or more
counterparts of this letter agreement, individually or take together, shall bear
the signatures of all of the parties reflected hereon as the signatories.

[Reminder of Page Intentionally Blank]

 

2



--------------------------------------------------------------------------------

Sincerely, APOLLO COMMERCIAL REAL ESTATE FINANCE, INC. By:  

/s/ Stuart A. Rothstein

  Name:   Stuart A. Rothstein   Title:   President and Chief Executive Officer
ACREFI OPERATING, LLC By:   Apollo Commercial Real Estate Finance, Inc.   its
Sole and Managing Member By:  

/s/ Stuart A. Rothstein

  Name:   Stuart A. Rothstein   Title:   President and Chief Executive Officer

[Signature Page to Letter Agreement]



--------------------------------------------------------------------------------

AGREED AND ACCEPTED AS OF THE DATE FIRST WRITTEN ABOVE: ACREFI MANAGEMENT, LLC
By:  

/s/ Jessica Lomm

  Name:   Jessica Lomm   Title:   Vice President

[Signature Page to Letter Agreement]



--------------------------------------------------------------------------------

Schedule A

The following amount shall be added to Stockholders’ Equity for purposes of
calculating the Base Management Fee (as defined in the ARI Management Agreement)
due to the ACREFI Manager under the ARI Management Agreement upon closing of the
Mergers:

Amount = $396,950,000